Exhibit 10.1

Transition Agreement and General Release of Lawrence Pernosky

This Transition Agreement and General Release (this “Agreement”) is effective as
of September 6, 2017 (the “Effective Date”), by and between Amedisys, Inc. (the
“Company”) and Lawrence Pernosky (the “Executive”).

RECITALS

A. As of the Effective Date, the Executive is employed by the Company as the
Chief Human Resources Officer.

B. The Company and the Executive have agreed to plan for the Executive’s
transition to retirement from the Company on the terms described in this
Agreement.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

 

1. Continued Employment. The Company shall continue to employ the Executive as
Chief Human Resources Officer through December 29, 2017 (the “Retirement Date”),
subject to earlier separation of the Executive’s employment prior to the
Retirement Date due to (i) the Executive’s voluntary separation of employment,
or (ii) the Company terminating the Executive’s employment for “Cause” (as such
term is defined in the Amedisys Holding, L.L.C. Severance Plan for Key
Executives (the “Severance Plan”)) (each, an “Early Termination Event”).
Notwithstanding the preceding sentence, if a new Chief Human Resources Officer
is hired by the Company prior to the Retirement Date, the Executive shall no
longer hold the position of Chief Human Resources Officer and shall instead
assume the position of Strategic Executive through the Retirement Date, with
such duties as may be assigned to the Executive by the Company’s Chief Executive
Officer.

 

2. Retirement. As of the Retirement Date, the Executive shall retire from
employment with the Company.

 

3. Compensation. Pursuant to this Agreement, the Company shall provide to the
Executive, and the Executive shall accept from the Company as full compensation
for the Executive’s services hereunder, the following:

 

  (a) Base Salary. The Executive shall continue to receive his base salary, at
the rate in effect as of the date of this Agreement and in accordance with
applicable payroll practices in effect for executive officers of the Company,
through the Retirement Date.

 

  (b) 2017 Annual Bonus. Subject to the achievement of applicable performance
goals and the terms and conditions of the 2017 Executive Short Term Incentive
Plan (the “Incentive Plan”), the Executive shall be eligible to receive an
annual bonus up to ninety-three thousand, seven hundred and fifty dollars
($93,750.00) for fiscal year 2017 under the Incentive Plan. If the Executive
becomes entitled to receive an annual bonus for fiscal year 2017, such annual
bonus shall be paid at the same time and using the same calculation method as
the fiscal year 2017 annual bonuses for other executive officers of the Company,
notwithstanding the fact that the Executive shall have retired from the Company
as of such payment date.

 

  (i) Section 409A Restrictions. Notwithstanding anything to the contrary in
this Agreement or otherwise, if Executive is a “specified employee” (as defined
under section 409A of the Internal Revenue Code) on the Retirement Date, any
payments of “deferred compensation” (as defined under section 409A of the
Internal Revenue Code) that Executive would otherwise be entitled to receive in
connection with his retirement from the Company during the six month period
following the Retirement Date, whether paid under this Agreement or otherwise,
will instead be accumulated and paid in a lump sum on the earlier of (i) the
first day of the seventh month after the Retirement Date, or (ii) the date of
Executive’s death. This paragraph shall apply only to the extent required to
avoid Executive’s incurrence of any additional tax or interest under section
409A of the Internal Revenue Code.

 

1



--------------------------------------------------------------------------------

  (c) Equity Vesting.

 

  (i) Six thousand, five hundred and sixty-three (6,563) of the eleven thousand,
two hundred and fifty (11,250) options that were granted on May 1, 2015, and are
scheduled to vest on May 1, 2018, will vest on January 5, 2018. These options
will expire on April 5, 2018, which is 90 days following the date of accelerated
vesting.

 

  (ii) One thousand, six hundred and forty-one (1,641) of the two thousand,
eight hundred and twelve (2,812) options that were granted on May 1, 2015, and
are scheduled to vest on May 1, 2018, will vest on January 5, 2018. These
options will expire on April 5, 2018, which is 90 days following the date of
accelerated vesting.

 

  (iii) Two thousand, one hundred and eighty-eight (2,188) of the three
thousand, seven hundred and fifty (3,750) options that were granted on March 24,
2016, and are scheduled to vest on May 1, 2018, will vest on January 5, 2018.
These options will expire on April 5, 2018, which is 90 days following the date
of accelerated vesting.

 

  (iv) Three thousand, two hundred and eighty-two (3,282) of the five thousand,
six hundred and twenty-five (5,625) shares that were granted on February 22,
2017, and are scheduled to vest on May 1, 2018, will vest on the date that the
Compensation Committee of the Amedisys Board of Directors certifies achievement
of the 2017 performance metric. These options will expire 90 days following the
Compensation Committee’s certification of achievement of the 2017 performance
metric.

 

  (v) All remaining unvested portions of the Executive’s equity award agreements
shall be forfeited as of December 29, 2017.

All equity awards are governed by the terms of the Amedisys, Inc. 2008 Omnibus
Incentive Compensation Plan and the applicable equity award agreement relating
to such award. The Executive’s right to the compensation described in this
Section 3 is subject to the Executive remaining employed by the Company through
the Retirement Date. If there is an Early Termination Event, the Company will
not be required to provide the compensation described in this Section 3.

 

4. Cooperation Obligations.

 

  (a) During Employment. The Executive acknowledges and agrees that, while
employed by the Company, he shall render to the very best of his ability, on
behalf of the Company, services to and on behalf of the Company and shall
undertake diligently all duties and responsibilities required of the Chief Human
Resources Officer or assigned to him by the Company. The Executive acknowledges
and agrees that this obligation requires him to fully cooperate and collaborate
as is required to achieve the Company’s objectives and that failure to comply
with these obligations shall result in this Agreement, including all
compensation provided for hereunder, becoming null and void.

 

  (b) Following Employment. Following the termination of his employment, the
Executive agrees to cooperate with the Company by making himself reasonably
available to assist the Company with any reasonable request that it should make
of the Executive, including by testifying on behalf of the Company or any
subsidiary in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action, suit or proceeding in
which the Executive makes claims against the Company or in which the Company
makes claims against the Executive), and to assist the Company in any such
action, suit or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company; provided, however, that nothing contained in this Section 4(b)
is intended to prevent the Executive from exercising his constitutional right to
avoid self-incrimination. The Company agrees to reimburse the Executive, on an
after-tax basis, for all reasonable expenses (including legal fees and expenses)
actually incurred in connection with his cooperation pursuant to this Section.

 

2



--------------------------------------------------------------------------------

5. Protective Covenants Agreement.

(a) Competition with Company. Executive covenants and agrees that during his
employment, and for a period of two (2) years after Executive’s final day of
employment with the Company (the “Non-Competition Period”), Executive will not,
as an employee, consultant, independent contractor, officer, shareholder,
director, partner, owner, or in any other capacity, provide, manage, or
supervise services within the “Restricted Area,” as such term is hereafter
defined, that are the same as or similar in purpose or function to those
services Executive has provided to the Company during the “Look Back Period,” as
hereafter defined, if such services are being provided for the benefit of any
business, firm, proprietorship, corporation, partnership, association, entity or
venture engaged in home health, hospice or personal care services (“Competing
Business”) (hereinafter, the “Non-Compete Obligation”).

(i) The term “Restricted Area” is defined as the Company Geographic Footprint;
provided, however, if the Company Geographic Footprint is deemed to be overbroad
by a court of competent jurisdiction, then the Restricted Area shall be any
parish, county, or county equivalent that the Executive had material involvement
in, received Confidential Information about, worked out of, was assigned to, had
responsibility for, or supervised in the Company Geographic Footprint.

(ii) The term “Company Geographic Footprint” shall mean all parishes and
counties (or county equivalents) in the states and other jurisdictions in which
the Company conducts business or actively solicits business at any time during
the Look Back Period or, that at the time of Executive’s Retirement Date, the
Company is engaged in planning to do business in. The Company Geographic
Footprint includes without limitation those parishes and counties (or county
equivalents) set forth in Exhibit B hereto. The parties acknowledge that the
Company is expanding rapidly and in order to prevent ongoing, repetitious
amendments to this Agreement solely for the purpose of updating the Company
Geographic Footprint, the parties agree that the Company Geographic Footprint,
inclusive of Exhibit B, shall be self-amending to include all parishes and
counties (or county equivalents) in the States and other jurisdictions in which
the Company conducts business or actively solicits business at any time during
the Look Back Period. The parties intend and agree that Executive’s continued
employment thereafter shall serve as the parties’ constructive acceptance of an
amendment to enlarge the Company Geographic Footprint.

(iii) The term “Look Back Period” means the last two years of Executive’s
employment with the Company.

(iv) The term “Referral Source” shall mean any person who refers business to
Company, and shall specifically include but not be limited to, any physician,
surgeon, medical doctor, doctor of osteopathy, hospitalist, discharge planner,
hospital employee, or representative of any senior living facility (inclusive of
assisted living facilities, independent living facilities, nursing homes or
skilled nursing facilities) who orders, refers, or arranges for the provision of
home health, hospice or personal care/private duty care services, or any nursing
or clerical staff under the supervision of the foregoing.

 

3



--------------------------------------------------------------------------------

(b) Solicitation of Business. During the “Restricted Period,” as such term is
hereafter defined, Executive will not knowingly contact, solicit, or communicate
with a client, customer, patient or Referral Source of the Company for the
purpose of encouraging, causing or inducing the client, customer, patient or
Referral Source to cease or reduce doing business with the Company or to divert
Business-related opportunities (home health, hospice or personal/private duty
care services) to some person or entity engaged in any part of the Business
(other than the Company), nor will Executive aid or assist any other person,
business, or legal entity to do any of the aforesaid prohibited acts. The
restriction created by this paragraph (the “Non-Solicitation Restriction”) is
limited to clients, customers, patients and Referral Sources that Executive had
material contact or business dealings with during the Look Back Period.

(i) The term “Restricted Period” means the period during Executive’s employment
with Amedisys plus two years from the Executive’s final day of employment.

(ii) If Executive resides in and is subject to the laws of a state where a
geographic limitation is required by applicable law in order for the
Non-Solicitation Restriction to be enforced, it will be understood that the
Non-Solicitation Restriction shall only apply to clients, customers, patients
and Referral Sources within the Restricted Area.

(c) Solicitation of Employees. During Executive’s employment, and for a period
of two (2) years after Executive ceases to be employed by the Company, Executive
will not knowingly, in person or through others, solicit or communicate with, or
help another person or entity solicit or communicate with, any “Protected
Employee,” as hereafter defined, for the purpose of causing the Protected
Employee to terminate employment with the Company or Company affiliate with
which the individual is employed, or to help another person or entity hire away
the Protected Employee (hereinafter, the “Employee Non-Solicitation
Restriction”). The term “Protected Employee” means any employee, officer,
clinician, sales person, agent, or other employee of the Company, or Company
affiliate, that Executive had material contact with, supervised in any capacity,
or received Confidential Information about while employed with the Company.

(i) If Executive resides in and is subject to the laws of a state where a
geographic limitation is required by applicable law in order for this Executive
Non-Solicitation Restriction to be enforced, it will be understood that the
Executive Non-Solicitation Restriction shall only apply to Protected Employees
in the Restricted Area.

 

6. Non-Disparagement. The Executive acknowledges and agrees that, during the
remainder of his employment with the Company and thereafter, he shall not make
any statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any subsidiary thereof or any
of their respective officers, directors, employees, advisors, businesses or
reputations.

 

7. No Further Liability; Release. The Executive, and anyone claiming through the
Executive or on the Executive’s behalf, hereby waive and release (a) the
Company, Amedisys Inc., and each of their past, present, and future parents,
divisions, subsidiaries, partnerships, affiliates, and other related entities
(whether or not they are wholly owned); and (b) the past, present, and future
owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, agents, representatives, members, associates, insurance
carriers, employees, and attorneys of each entity listed in subpart (a) above;
and (c) the predecessors, successors, and assigns of each entity listed in
subparts (a) and (b) above (“Released Parties”) with respect to any and all
claims, whether currently known or unknown, that the Executive now has or has
ever had against the Company or any of the other Released Parties arising from
or related to any act, omission, or thing occurring or existing at any time
prior to or on the date on which the Executive signs this Agreement. Without
limiting the generality of the foregoing, the claims waived and released by the
Executive hereunder include, but are not limited to:

(a) all claims arising out of or related in any way to the Executive’s
employment, compensation, other terms and conditions of employment, or
retirement and corresponding administrative separation with the Company,
including without limitation all claims for any compensation payments, bonus,
severance pay, equity, or any other compensation or benefit;

 

4



--------------------------------------------------------------------------------

(b) all claims that were or could have been asserted by the Executive or on his
behalf: (i) in any federal, state, or local court, commission, or agency; or
(ii) under any common law theory (including without limitation all claims for
breach of contract (oral, written or implied), wrongful termination, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and

(c) all claims that were or could have been asserted by the Executive or on his
behalf under: (i) the Age Discrimination in Employment Act, as amended; and
(ii) any other federal, state, local, employment, services or other law,
regulation, ordinance, constitutional provision, executive order or other source
of law, including without limitation under any of the following laws, as amended
from time to time: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981
& 1981a, the Americans with Disabilities Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, and
the Fair Credit Reporting Act.

Nothing in this Agreement shall waive or release: (a) any claim that cannot be
waived or released by law; (b) any claim to enforce this Agreement; (c) any
claim for any vested benefits to which the Executive is otherwise entitled
pursuant to the terms and conditions of any applicable benefit plans; (d) any
claim for workers’ compensation or unemployment insurance benefits; or (e) any
claim, if any, to indemnification under the Executive’s Indemnification
Agreement entered into by and between the Executive and the Company and any
applicable law, any Company by-laws, the Company’s director and officer
insurance, it being understood and agreed that this Agreement does not create or
expand upon any such rights (if any) to indemnification.

 

8. Covenant Not to Sue. The Executive promises not to file, or become a
plaintiff or claimant of any kind, in any arbitration, proceeding or lawsuit in
court, against the Company or any of the Released Parties for, or based on, any
claim or charge of employment discrimination or for any claim or action that is
released under this Agreement. The Executive acknowledges that although he is
releasing claims that he may have under either or both the ADEA and the OWBPA,
the Executive may challenge the knowing and voluntary nature of this Agreement
under the ADEA and the OWBPA before a court, the Equal Employment Opportunity
Commission, or any other federal, state or local agency charged with enforcement
of any employment laws. The Executive further understands that nothing in this
section prohibits him from bringing a claim in which he seeks to challenge the
validity of this Agreement.

 

9. Supplemental Release. The Executive understands and agrees that the
Executive’s execution of the Supplemental Release within twenty-one (21) days
after (but not before) the Retirement Date, without revocation thereof as
provided therein, is among the conditions precedent to the Company’s obligation
to pay any amounts or benefits under this Agreement.

 

10. No Other Actions or Claims. The Executive represents and warrants that:
(a) there has not been filed by the Executive or on the Executive’s behalf any
legal or other proceedings against any of the Released Parties (provided,
however, that the Executive need not disclose to the Company, and the foregoing
representation and warranty in this subpart (a) does not apply to, conduct or
matters described in Section 13 below); (b) no such proceedings have been
initiated against any of the Released Parties on the Executive’s behalf; (c) the
Executive is the sole owner of the claims that are released in Section 7 above;
(d) none of these claims has been transferred or assigned or caused to be
transferred or assigned to any other person, firm or other legal entity; and
(e) the Executive has the full right and power to grant, execute, and deliver
the releases, undertakings, and agreements contained in this Agreement.

 

11. Notices. All notices and other communications required or permitted by this
Agreement to be delivered by the Company or the Executive to the other party
shall be delivered in writing to the address shown below, either personally or
by registered, certified or express mail, return receipt requested, postage
prepaid, to the address for such party specified below or to such other address
as the party may from time to time advise the other party, and shall be deemed
given and received as of actual personal delivery, on the first business day
after the date of delivery shown on any such facsimile transmission or upon the
date or actual receipt shown on any return receipt if registered, certified or
express mail is used, as the case may be.

 

5



--------------------------------------------------------------------------------

Company:

Amedisys, Inc.

Attention: Dave Kemmerly

209 10th Avenue South

Suite 512

Nashville, TN 37203

Executive:

Lawrence Pernosky

906 Buford Place

Nashville, TN 37204

 

12. Severability. If any provisions(s) of this Agreement shall be found invalid
or unenforceable, in whole or in part, then it is the parties’ mutual desire
that such provision(s) be modified to the extent and in the manner necessary to
render the same valid and enforceable, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted, or as if such
provision(s) had not been originally incorporated herein, as the case may be,
and the remainder of the Agreement will be enforced as written.

 

13. Non-Interference. Not withstand anything in this Agreement to the contrary,
nothing in this Agreement prohibits the Employee from confidentially or
otherwise communicating or filing a charge or complaint with a government
regulatory entity, participating in a government or regulatory entity
investigation, or giving truthful testimony or statement to a governmental or
regulatory entity, or from responding if properly subpoenaed or otherwise
required to do so under applicable law.

 

14. Amendment and Termination; Entire Agreement. This Agreement may not be
amended or terminated except by a writing executed by all of the parties hereto.
This Agreement sets forth the entire agreement and understanding between the
Company and the Executive and supersedes all prior agreements and
understandings, written or oral, relating to the subject matter hereof. No
further remuneration of any type shall be due to the Executive other than what
is set forth in this Agreement.

 

15. Successors and Assigns. The rights and obligations of the parties hereunder
are not assignable to another person without prior written consent; provided,
however, that the Company, without obtaining the Executive’s consent, may assign
its rights and obligations hereunder to a wholly-owned subsidiary and provided
further that any post-employment restrictions shall be assignable by the Company
to any entity which purchases all or substantially all of the Company’s assets.

 

16. No Waiver. No waiver by the Company or the Executive of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.

 

17. Governing Laws and Forum. This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Tennessee. The parties
hereto further agree that any action brought to enforce any right or obligation
under this Agreement shall be subject to the exclusive jurisdiction of the
courts of the State of Tennessee.

 

18. Older Workers Benefit Protection Act Acknowledgement. THE EXECUTIVE
ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT: (a) THE EXECUTIVE HAS READ AND
UNDERSTANDS THE TERMS AND EFFECT OF THIS AGREEMENT; (b) THE EXECUTIVE RELEASES
AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, IN EXCHANGE
FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE
ALREADY IS ENTITLED; (c) THE EXECUTIVE HEREBY IS AND HAS BEEN ADVISED TO HAVE
THE EXECUTIVE’S ATTORNEY REVIEW THIS AGREEMENT (AT THE EXECUTIVE’S COST) BEFORE
SIGNING IT; (d) THE EXECUTIVE HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER
WHETHER TO EXECUTE THIS AGREEMENT; AND (e)

 

6



--------------------------------------------------------------------------------

WITHIN SEVEN (7) DAYS AFTER THE DATE ON WHICH THE EXECUTIVE SIGNS THIS
AGREEMENT, THE EXECUTIVE MAY, AT THE EXECUTIVE’S SOLE OPTION, REVOKE THE
AGREEMENT UPON WRITTEN NOTICE TO AMEDISYS, INC. ATTN: DAVE KEMMERLY, GENERAL
COUNSEL, 209 10TH AVENUE SOUTH, SUITE 512, NASHVILLE, TN 37203, AND THE
AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN-DAY
REVOCATION PERIOD HAS EXPIRED WITHOUT ANY REVOCATION BY THE EXECUTIVE. IF THE
EXECUTIVE REVOKES THIS AGREEMENT, IT SHALL BE NULL AND VOID.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

EXECUTIVE     AMEDISYS, INC.

/s/ Lawrence Pernosky

    By:  

/s/ David L. Kemmerly

Lawrence Pernosky     Its:   General Counsel Date: 9/07, 2017     Date: 9/07,
2017

 

7



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL RELEASE

Amedysis, Inc. (the “Company”) and Lawrence Pernosky (the “Executive”) hereby
enter into this Supplemental Release (“Release”) in accordance with the
Transition Agreement and General Release between the Company and the Executive
dated as of September 6, 2017 (the “Agreement”). Capitalized terms not expressly
defined in this Release shall have the meanings set forth in the Agreement:

1. The Executive understands and agrees that the Executive’s execution of this
Release within 21 days after (but not before) the Retirement Date, without
revocation thereof as provided therein, is among the conditions precedent to the
Company’s obligation to provide any of the payments or benefits set forth in
Section 3 of the Agreement. The Company will provide such payments or benefits
in accordance with the terms of the Agreement once the conditions set forth
therein and in this Release have been met.

2. The term “Released Parties” as used in this Release includes: (a) the
Company, Amedisys Holdings, Inc., and each of their past, present, and future
parents, divisions, subsidiaries, partnerships, affiliates, and other related
entities (whether or not they are wholly owned); and (b) the past, present, and
future owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, agents, representatives, members, associates, insurance
carriers, employees, and attorneys of each entity listed in subpart (a) above;
and (c) the predecessors, successors, and assigns of each entity listed in
subparts (a) and (b) above.

3. The Executive, and anyone claiming through the Executive or on the
Executive’s behalf, hereby waive and release the Company and the other Released
Parties with respect to any and all claims, whether currently known or unknown,
that the Executive now has or has ever had against the Company or any of the
other Released Parties arising from or related to any act, omission, or thing
occurring or existing at any time prior to or on the date on which the Executive
signs this Agreement. Without limiting the foregoing, the claims waived and
released by the Executive hereunder include, but are not limited to: (a) all
claims arising out of or related in any way to the Executive’s employment,
compensation, other terms and conditions of employment, or termination from
employment with the Company, including without limitation all claims for any
compensation payments, bonus, severance pay, equity, or any other compensation
or benefit; (b) all claims that were or could have been asserted by the
Executive or on the Executive’s behalf in any federal, state, or local court,
commission, or agency, or under any contract, tort or other common law theory;
and (c) all claims that were or could have been asserted by the Executive or on
her behalf under: (i) the Age Discrimination in Employment Act; and (ii) any
other federal, state, local, employment, services or other law, regulation,
ordinance, constitutional provision, executive order or other source of law,
including without limitation under any of the following laws, as amended from
time to time: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 &
1981a, the Americans with Disabilities Act, the Equal Pay Act, Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, and
the Family and Medical Leave Act. Notwithstanding the foregoing, the releases
and waivers in this Section 3 shall not apply to any claim for unemployment or
workers’ compensation, or a claim that by law is non-waivable.

4. The Executive confirms that the Executive has not filed any legal or other
proceeding(s) against any of the Released Parties, is the sole owner of and has
not transferred the claims released herein, and has the full right to grant the
releases and agreements in this Release. In the event of any further proceedings
based upon any released matter, none of the Released Parties shall have any
further monetary or other obligation of any kind to the Executive, and the
Executive hereby waives any such monetary or other recovery.

5. THE EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT: (a) THE EXECUTIVE
HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS RELEASE; (b) THE EXECUTIVE
RELEASES AND WAIVES CLAIMS UNDER THIS RELEASE KNOWINGLY AND VOLUNTARILY, IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE
EXECUTIVE ALREADY IS ENTITLED; (c) THE EXECUTIVE HEREBY IS AND HAS BEEN ADVISED
TO HAVE THE EXECUTIVE’S ATTORNEY REVIEW THIS RELEASE (AT THE EXECUTIVE’S COST)
BEFORE SIGNING IT; (d) THE EXECUTIVE HAS TWENTY-ONE (21) DAYS IN WHICH TO
CONSIDER WHETHER TO EXECUTE THIS RELEASE; AND (e) WITHIN SEVEN (7) DAYS AFTER
THE DATE ON WHICH THE EXECUTIVE SIGNS THIS RELEASE, THE EXECUTIVE MAY, AT THE

 

8



--------------------------------------------------------------------------------

EXECUTIVE ’S SOLE OPTION, REVOKE THE RELEASE UPON WRITTEN NOTICE TO AMEDISYS,
INC. ATTN: DAVE KEMMERLY, GENERAL COUNSEL, 209 10TH AVE S, SUITE 512, NASHVILLE,
TN 37203 AND THE RELEASE WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS
SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT ANY REVOCATION BY THE EXECUTIVE.
IF THE EXECUTIVE REVOKES THIS RELEASE, IT SHALL BE NULL AND VOID, AND THE
EXECUTIVE WILL NOT RECEIVE THE SPECIAL PAYMENTS OR BENEFITS UNDER THE AGREEMENT.

6. Except as required by law, the Executive will not disclose the existence or
terms of this Release to anyone except the Executive’s accountants, attorneys
and spouse (and will ensure that all such persons comply with this
confidentiality provision). Nothing in this Release is intended to or shall be
construed as an admission by any of the Released Parties that any of them
violated any law, breached any obligation or otherwise engaged in any improper
or illegal conduct with respect to the Executive or otherwise. The Released
Parties expressly deny any such illegal or wrongful conduct. This Release and
the Agreement are the entire agreement of the parties regarding the matters
described in such agreements and supersede any and all prior and/or
contemporaneous agreements, oral or written, between the parties regarding such
matters. This Release is governed by Tennessee law, may be signed in
counterparts, and may be modified only by a writing signed by all parties.

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

LAWRENCE PERNOSKY     AMEDISYS, INC.                                       
                               By:                                          
                                            Date:
                                                              Title:
                                         
                                            Date:
                                         
                                       

 

9



--------------------------------------------------------------------------------

EXHIBIT B

Company Geographic Footprint

The following counties, county equivalents, and/or parishes:

 

   Alabama       Autauga    Conecuh Coosa    Houston Jackson    Morgan Perry
Baldwin    Covington    Jefferson Lamar    Pickens Pike Barbour    Crenshaw   
Lauderdale Lawrence    Randolph Russell Bibb    Cullman Dale    Lee Limestone   
Shelby Blount    Dallas DeKalb    Lowndes Macon    St Clair Sumter Bullock   
Elmore Escambia    Madison Marengo    Talladega Butler    Etowah Fayette   
Marion Marshall    Tallapoosa Calhoun    Franklin Geneva    Mobile Monroe   
Tuscaloosa Walker Chambers    Greene Hale    Montgomery    Washington Wilcox
Cherokee    Henry       Winston Chilton          Choctaw          Clarke      
   Clay          Cleburne          Coffee          Colbert               
Arizona    Coconino    Maricopa    Pinal Yavapai    Gila    Mohave Pima    Yuma
   LaPaz                Arkansas    Baxter    Izard Jackson    Pike Polk   
Stone Cleburne    Johnson Lawrence    Prairie    Van Buren Crawford    Little
River Logan    Randolph    Washington White Faulkner    Lonoke Marion    Searcy
Sebastian    Woodruff Franklin       Sevier Sharp    Fulton          Howard   
      Independence             California       Alameda    Orange    San Diego
   Sonoma Contra Costa    Placer    San Francisco    Sutter El Dorado   
Riverside    San Luis Obispo    Yolo Los Angeles    Sacramento    San Mateo   
Yuba Marin    San Bernardino    Santa Clara    Napa    San Benito    Santa Cruz
      Connecticut       Fairfield    Litchfield    New Haven    Tolland Hartford
   Middlesex    New London    Windham

 

10



--------------------------------------------------------------------------------

   Delaware       Kent    New Castle    Sussex          District of Columbia   
City of Washington                Florida    Alachua    Franklin    Lee Leon
Levy Liberty    Polk Putnam St Baker    Gadsden    Madison Manatee    Johns St
Lucie Bay    Gilchrist    Marion Martin    Santa Rosa Sarasota Bradford   
Glades Gulf    Miami-Dade Nassau    Seminole Sumter Brevard    Hamilton   
Okaloosa Okeechobee    Suwannee Taylor Broward    Hardee Hendry    Orange
Osccola Palm    Union Volusia Calhoun    Hernando    Beach Pasco Pinellas   
Wakulla Walton Charlotte    Highlands       Washington

Citrus

Clay

Collier

Columbia

DeSoto

Dixie

Duval

Escambia

Flagler

  

Hillsborough

Holmes

Indian River

Jackson Jefferson

Lafayette Lake

         Georgia       Appling    Cook    Jackson    Quitman Atkinson    Coweta
   Jasper    Rabun Bacon    Crawford    Jeff Davis    Randolph Baldwin    Dade
   Jones    Richmond Banks    Dawson    Lamar    Rockdale Barrow    DeKalb   
Laurens    Schley Bartow    Douglas    Liberty    Spalding Ben Hill    Effingham
   Long    Stephens Berrien    Elbert    Lowndes    Stewart Bibb    Emanuel   
Lumpkin    Sumter Brantley    Evans    Macon    Talbot Bryan    Fannin   
Madison    Tattnall Butts    Fayette    Marion    Taylor Candler    Floyd   
Meriwether    Tift Carroll    Forsyth    Monroe    Toombs Catoosa    Franklin   
Montgomery    Towns Charlton    Fulton    Morgan    Treutlen Chatham    Gilmer
   Murray    Troup Chattahoochee    Gordon    Muscogee    Turner Chattooga   
Greene    Newton    Union Cherokee    Gwinnett    Oconee    Upson Clarke   
Habersham    Oglethorpe    Walker Clay    Hall    Paulding    Walton

 

11



--------------------------------------------------------------------------------

Clayton    Haralson    Pickens    Ware Clinch    Harris    Pierce    Wheeler
Cobb    Hart    Pike    White Coffee    Heard    Polk    Whitfield Colquitt   
Henry    Pulaski    Wilkinson Columbia    Irwin    Putnam    Worth    Illinois
      Boone    Henry    Lee    St Clair Carroll    Iroquois    Livingston   
Scott Clinton    Jo Daviess    Madison    Stephenson Cook    Kane    McHenry   
Washington DeKalb    Kankakee    Mercer    Whiteside DuPage    Kendall    Monroe
   Will Ford    La Salle    Ogle    Winnebago Grundy    Lake    Rock Island   
   Indiana       Adams    Gibson    Lawrence    Randolph Allen    Grant   
Madison    Ripley Benton    Greene    Marion    St Joseph Blackford    Hamilton
   Marshall    Scott Boone    Hancock    Martin    Shelby Brown    Harrison   
Miami    Spencer Carroll    Hendricks    Monroe    Starke Cass    Henry   
Montgomery    Steuben Clark    Howard    Morgan    Sullivan Clay    Huntington
   Newton    Tippecanoe Clinton    Jackson    Noble    Tipton Crawford    Jasper
   Orange    Vanderburgh Daviess    Jay    Owen    Vigo DeKalb    Jefferson   
Parke    Wabash Delaware    Johnson    Perry    Warren Dubois    Knox    Pike   
Warrick Elkhart    Kosciusko    Porter    Washington Floyd    LaGrange    Posey
   Wayne Fountain    Lake    Pulaski    Wells Fulton    LaPorte    Putnam   

White

Whitley

   Kansas       Barber    Franklin    Linn    Rice Butler    Greenwood    Marion
   Saline Chase    Harper    McPherson    Sedgwick Clay    Harvey    Miami   
Shawnee Cloud    Jackson    Mitchell    Stafford

 

12



--------------------------------------------------------------------------------

Cowley    Jefferson    Osage    Sumner Dickinson    Johnson    Ottawa   
Wabunsee Douglas    Kingman    Pottawatamie    Wyandotte Elk    Leavenworth   
Pratt    Ellsworth    Lincoln    Reno          Kentucky    Adair    Clark   
Henry    Oldham Allen    Clinton    Jefferson    Owen Anderson    Cumberland   
Jessamine    Pendleton Barren    Daviess    Kenton    Powell Bath    Estill   
Laurel    Pulaski Bell    Fayette    Lincoln    Scott Boone    Franklin    Logan
   Shelby Bourbon    Garrard    Madison    Simpson Boyd    Grayson    Meade   
Spencer Boyle    Green    Menifee    Taylor Breckinridge    Greenup    Mercer   
Trimble Bullitt    Hardin    Monroe    Warren Campbell    Harrison    Montgomery
   Whitley Casey    Hart    Nicholas    Woodford    Louisiana       Acadia   
Evangeline    Morehouse    St Martin Allen    Franklin    Natchitoches    St
Mary Ascension    Grant    Orleans    St Tammany Assumption    Iberia   
Ouachita    Tangipahoa Avoyelles    Iberville    Plaquemines    Tensas
Beauregard    Jackson    Pointe Coupee    Terrebonne Bienville    Jefferson   
Rapides    Union Caldwell    Jefferson Davis    Richland    Vermilion Catahoula
   Lafayette    St Bernard    Vernon Claiborne    Lafourche    St Charles   
Washington Concordia    La Salle    St Helena    W Baton Rouge E Baton Rouge   
Lincoln    St James    W Carroll E Carroll    Livingston    St John the Baptist
   W Feliciana E Feliciana    Madison    St Landry    Winn       Maine   
Androscogin    Hancock    Piscataquis    Waldo Cumberland    Penobscot   
Sagadahoc    York       Maryland    Anne Arundel    Cecil    Montgomery   
Worcester Baltimore    Dorchester    Prince Georges    Baltimore City    Harford
   Somerset    Carroll    Howard    Wicomico       Massachusetts      
Barnstable    Franklin    Norfolk    Berkshire    Hampden    Plymouth    Bristol
   Hampshire    Suffolk    Essex    Middlesex    Worcester          Mississippi
  

 

13



--------------------------------------------------------------------------------

Alcorn    Hinds    Leake    Prentiss Benton    Issaquena    Lee    Rankin
Calhoun    Itawamba    Lowndes    Scott Chickasaw    Jackson    Madison   
Sharkey Claiborne    Jasper    Marion    Simpson Clarke    Jefferson    Marshall
   Smith Clay    Jefferson Davis    Monroe    Stone Copiah    Jones    Neshoba
   Tippah Covington    Kemper    Newton    Tishomingo Forrest    Lafayette   
Oktibbeha    Union George    Lamar    Pearl River    Walthall Hancock   
Lauderdale    Perry    Warren Harrison    Lawrence    Pontotoc   

Wayne

Yazoo

      Missouri    Barry    Dunklin    Mississippi    St Francois Barton   
Franklin    New Madrid    St Louis Bollinger    Greene    Newton    St Louis
City Butler    Henry    Ozark    Ste Genevieve Camden    Hickory    Pemiscot   
Stoddard Cape Girardeau    Iron    Perry    Stone Carter    Jasper    Pike   
Taney Cedar    Jefferson    Polk    Vernon Christian    Laclede    Reynolds   
Warren Crawford    Lawrence    Ripley    Washington Dade    Lincoln    Scott   
Wayne Dallas    Madison    St Charles    Webster Douglas    McDonald    St Clair
   Wright    New Hampshire       Belknap    Hillsboro    Strafford    Carroll   
Merrimack       Essex, MA    Rockingham      

 

14



--------------------------------------------------------------------------------

      New Jersey    Bergen    Hudson          New York       Chautauqua   
Niagara       Erie    Queens       Nassau    Suffolk          North Carolina   
   Alamance    Forsyth    Lincoln    Sampson Cabarrus    Franklin    Mecklenburg
   Stokes Caswell    Gaston    Moore    Surry Catawba    Granville    Nash   
Vance Chatham    Guilford    Orange    Wake Cleveland    Harnett    Person   
Warren Cumberland    Hoke    Randolph    Yadkin Davidson    Iredell    Robeson
   Davie    Johnston    Rockingham    Durham    Lee    Rowan       Ohio      
Adams    Defiance    Lorain    Ross Allen    Erie    Lucas    Sandusky Ashtabula
   Fayette    Madison    Seneca Athens    Franklin    Mahoning    Shelby
Auglaize    Fulton    Medina    Stark Belmont    Geauga    Mercer    Summit
Brown    Greene    Miami    Trumbull Butler    Guernsey    Monroe    Tuscarawas
Carroll    Hamilton    Montgomery    Union Champaign    Hancock    Morgan   
Warren Clark    Hardin    Muskingum    Washington Clermont    Harrison    Noble
   Wayne Clinton    Henry    Ottawa    Williams Columbiana    Huron    Pickaway
   Wood Coshocton    Jefferson    Portage    Wyandot Cuyahoga    Lake    Preble
   Darke    Logan    Putnam          Oklahoma    Adair    Grant    Nowata   
Seminole Alfalfa    Hughes    Okfuskee    Sequoyah Blaine    Kay    Oklahoma   
Tulsa Canadian    Kingfisher    Okmulgee    Wagoner Cherokee    Lincoln    Osage
   Washington Cleveland    Logan    Ottawa    Woods Craig    Major    Pawnee   
Creek    Mayes    Payne    Delaware    McClain    Pontotoc    Ellis    Muskogee
   Pottawatomie    Garfield    Noble    Rogers   

 

15



--------------------------------------------------------------------------------

      Oregon    Clackamas    Deschutes    Marion    Washington Columbia   
Douglas    Multnomah    Yamhill Crook    Jefferson    Polk       Pennsylvania   
   Adams    Cumberland    Lycoming    Sullivan Allegheny    Dauphin    Mercer   
Susquehanna Armstrong    Delaware    Monroe    Union Beaver    Erie   
Montgomery    Venango Berks    Fayette    Montour    Warren Bucks    Greene   
Northampton    Washington Butler    Huntingdon    Northumberland    Wayne Carbon
   Lackawanna    Perry    Westmoreland Chester    Lancaster    Philadelphia   
Wyoming Clarion    Lawrence    Pike    York Clinton    Lebanon    Schuylkill   
Columbia    Lehigh    Snyder    Crawford    Luzerne    Somerset       Puerto
Rico       Canovanas    Culebra    Loiza    San Juan Carolina    Fajardo   
Luquillo    Trujillo Alto Ceiba    Guaynabo    Rio Grande    Vieques       Rhode
Island    Bristol    Newport    Providence    Washington Kent       South
Carolina    Abbeville    Chesterfield    Hampton    Oconee Aiken    Clarendon   
Horry    Orangeburg Allendale    Colleton    Jasper    Pickens Anderson   
Darlington    Kershaw    Richland Bamberg    Dillon    Lancaster    Saluda
Barnwell    Dorchester    Laurens    Spartanburg Beaufort    Edgefield    Lee   
Sumter Berkeley    Fairfield    Lexington    Union Calhoun    Florence    Marion
   Williamsburg Charleston    Georgetown    Marlboro    York Cherokee   
Greenville    McCormick    Chester    Greenwood    Newberry          Tennessee
   Anderson    Fayette    Knox    Rhea Bedford    Fentress    Lauderdale   
Roane Benton    Franklin    Lawrence    Robertson Bledsoe    Gibson    Lewis   
Rutherford Blount    Giles    Lincoln    Scott Bradley    Grainger    Loudon   
Sequatchie

 

16



--------------------------------------------------------------------------------

Campbell    Greene    Macon    Sevier Cannon    Grundy    Madison    Shelby
Carroll    Hamblen    Marion    Smith Carter    Hamilton    Marshall    Stewart
Cheatham    Hancock    Maury    Sullivan Chester    Hardeman    McMinn    Sumner
Claiborne    Hardin    McNairy    Tipton Clay    Hawkins    Meigs    Trousdale
Cocke    Haywood    Monroe    Unicoi Coffee    Henderson    Montgomery    Union
Crockett    Henry    Moore    Van Buren Cumberland    Hickman    Morgan   
Warren Davidson    Houston    Obion    Washington DeKalb    Humphreys    Overton
   Weakley Decatur    Jackson    Pickett    White Dickson    Jefferson    Polk
   Williamson Dyer    Johnson    Putnam    Wilson       Texas    Bexar         
      Virginia    Albemarle    Dinwiddie    Lexington City    Radford Alleghany
   Essex    Loudoun    Richmond Amelia    Fauquier    Louisa    Richmond City
Amherst    Floyd    Lunenburg    Roanoke Appomattox    Fluvanna    Lynchburg   
Rockbridge Augusta    Franklin    Madison    Rockingham Bedford    Franklin City
   Martinsville City    Russell Bedford City    Fredericksburg City    Mathews
   Salem Bland    Galax City    Mecklenburg    Scott Botetourt    Giles   
Middlesex    Shenandoah Bristol City    Gloucester    Montgomery    Smyth
Brunswick    Goochland    Nelson    Southampton Buchanan    Grayson    New Kent
   Spotsylvania

 

17



--------------------------------------------------------------------------------

Buckingham    Greene    Newport News City    Stafford Buena Vista City   
Greensville    Norfolk    Staunton City Campbell    Halifax    Northampton   
Suffolk City Caroline    Hampton City    Northumberland    Surry Carroll   
Hanover    Nottoway    Sussex Charles City    Harrisonburg    Orange    Tazewell
Charlotte    Henrico    Page    Virginia Beach City Charlottesville    Henry   
Patrick    Washington Chesapeake City    Highland    Petersburg City   
Waynesboro City Chesterfield    Hopewell City    Pittsylvania    Westmoreland
Colonial Heights    Isle Of Wight    Poquoson City    Williamsburg City
Covington    James City    Portsmouth City    Wise Craig    King And Queen   
Powhatan    Wythe Culpeper    King George    Prince Edward    York Cumberland   
King William    Prince George    Danville    Lancaster    Prince William   
Dickenson    Lee    Pulaski       Washington       Benton    Ferry    Grant   
Walla Walla Douglas    Franklin    Okanogan       West Virginia       Barbour   
Jackson    Monroe    Summers Boone    Kanawha    Nicholas    Taylor Brooke   
Lewis    Ohio    Tucker Cabell    Lincoln    Pendleton    Tyler Calhoun    Logan
   Pleasants    Upshaw Clay    Marion    Pocahontas    Upshur Doddridge   
Marshall    Preston    Webster Fayette    Mason    Putnam    Wetzel Gilmer   
McDowell    Raleigh    Wirt Grant    Mercer    Randolph    Wood Greenbrier   
Mingo    Ritchie    Wyoming Harrison    Monongalia    Roane       Wisconsin   
   Brown    Milwaukee    Shawano    Calumet    Oconto    Washington    Kenosha
   Outagamie    Waukesha    Kewaunee    Ozaukee    Winnebago    Manitowoc   
Racine      

 

18